65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SHAPIRO & BURSON, Plaintiff--Appellee,v.Edgar Edmund BENNETT, Defendant--Appellant.
No. 95-1834.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Edgar Edmund Bennett, appellant pro se.
William Mapp Savage, Shapiro & Burson, Arlington, VA, for appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Edgar Edmund Bennett appeals from the district court's order dismissing as frivolous his "Notice of Complaint" in which he sought review of a decree entered by the Circuit Court for Prince George's County, Maryland.  The district court properly determined that it was without jurisdiction to review the state court judgment.  District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.